Citation Nr: 0427017	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  95-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), as secondary to exposure to Agent 
Orange or as secondary to in-service smoking by the veteran 
or exposure to second-hand smoke.

2.  Entitlement to an effective date earlier than January 19, 
1994, for a 50 percent evaluation for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to an effective date earlier than January 19, 
1994, for the grant of a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1995 and May 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Waco, Texas.  In the January 1995 
rating decision, the RO denied service connection for COPD as 
secondary to exposure to Agent Orange.  In the May 1996 
rating decision, the RO granted a 50 percent evaluation for 
PTSD effective January 19, 1994, and a TDIU effective that 
same day.  In June 2000, the Board remanded the earlier 
effective date claims, which were already perfected for 
appeal, for further development and remanded the issue of 
service connection for COPD for the issuance of a statement 
of the case.  The veteran subsequently perfected an appeal on 
the issue of service connection for COPD, and he informed the 
Board in April 2004 that he did not wish to withdraw that 
issue.

In a January 1998 rating decision, service connection for 
COPD was again denied, that time as secondary to smoking.  
Although the veteran did not file a notice of disagreement 
with that specific rating decision, he is entitled to 
consideration of that theory for the purpose of adjudicating 
service connection for COPD, in addition to the theory of 
exposure to Agent Orange.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000).  Therefore, the issues are as stated 
on the title page.






FINDINGS OF FACT

1. The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The veteran's COPD was first diagnosed many years after 
service and is not related to active service, to include 
exposure to Agent Orange or any alleged cigarette smoking by 
the veteran or exposure to second-hand cigarette smoke.

3.  In an unappealed November 1991 rating decision, the RO 
assigned a 30 percent evaluation for PTSD.

4.  On January 14, 1994, the veteran sought treatment at a VA 
medical center for his service-connected PTSD.

5.  Prior to January 14, 1994, there was no unadjudicated 
claim or an informal claim.

6.  At a VA examination on September 29, 1994, a Global 
Assessment of Functioning score of 40 was assigned for 
impairment for the past year. 

7.  On February 17, 1989, the RO received the veteran's claim 
for TDIU.

8.   The veteran's service-connected disabilities are low 
back strain and PTSD.

9.  Between February 17, 1989, and August 1, 1991, the 
veteran's service-connected low back strain was rated as zero 
percent disabling and his service-connected PTSD was rated as 
10 percent disabling, resulting in a combined disability 
rating of 10 percent.

10.  Between August 2, 1991, and January 7, 1992, the 
veteran's service-connected low back strain was rated as zero 
percent disabling and his service-connected PTSD was rated as 
30 percent disabling, resulting in a combined disability 
rating of 30 percent.

11.  Between January 8, 1992, and September 28, 1993, the 
veteran's service-connected low back strain was rated as 40 
percent disabling and his service-connected PTSD was rated as 
30 percent disabling, resulting in a combined disability 
rating of 60 percent.

12.  As of September 29, 1993, the veteran's service-
connected low back strain was rated as 40 percent disabling, 
and his service-connected PTSD was rated as 50 percent 
disabling, resulting in a combined disability rating of 70 
percent.  

13.  As of September 29, 1993, the veteran's service-
connected disabilities prevented him from securing or 
following a substantially gainful occupation.

 
CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service and may 
not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The November 1991 rating decision, in which the RO 
granted a 30 percent evaluation for PTSD, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).

3.  The criteria for an effective date of September 29, 1993, 
for the grant of a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2003); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1993).

4.  The criteria for an effective date of September 29, 1993, 
for the grant of TDIU have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the veteran challenged the 
effective dates of the 50 percent evaluation for PTSD and the 
TDIU in his notice of disagreement to the May 1996 rating 
decision granting that evaluation for PTSD and the TDIU.  If, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA received a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board finds that the requirements of section 7105(d) have 
been met, as a statement of the case pertaining to the issues 
of the effective dates was sent to the veteran after the 
receipt of his notice of disagreement.  

As for providing section 5103(a) notice, only after the 
January 1995 rating action denying service connection for 
COPD and the above-mentioned May 1996 rating decision were 
promulgated did the agency of original jurisdiction (AOJ), in 
March 2001 and again in April 2003, provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA. 

The AOJ provided the veteran the January 1995, January 1998 
and November 1999  rating decisions, statements of the case 
(SOCs) in June 1996 and August 2000 and supplemental 
statements of the case (SSOCs) in November 1999 and March and 
May 2003 that included a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  These gave notice as to the evidence generally 
needed to substantiate his claims.  The AOJ wrote to the 
veteran in June and August 1997 and in July 2000 asking him 
to identify and submit evidence pertaining to his claims.  
Later, the AOJ wrote to the veteran in March 2001 and again 
in April 2003 regarding the notification of the passage of 
the VCAA and the obligations of VA with respect to the duty 
to assist and duty to notify regarding the information and 
evidence necessary to substantiate his claims.  Specifically, 
the veteran was notified that VA has a duty to assist him in 
obtaining evidence necessary to substantiate his claims.  The 
veteran was notified that he should identify medical 
treatment and that VA would request identified medical 
evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in March 2001 and 
again in April 2003 was not given prior to the first AOJ 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Proper process 
has been provided.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military, VA 
medical records, and Social Security Administration records - 
have been obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  In addition, the veteran was afforded 
several VA compensation examinations regarding his service-
connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The veteran has identified private medical 
treatment, and VA obtained these records.  The veteran has 
not identified any recent treatment by VA or any other 
source.  Also, the AOJ fully complied with the directives of 
the June 2000 Board remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, the January 1995, January 1998 
and November 1999 rating decisions, the SOCs in June 1996 and 
August 2000, the SSOCs in November 1999 and March and May 
2003, and the April 2003 VCAA letter informed the veteran of 
the evidence in the possession of VA.  As it appears that VA 
has obtained all pertinent evidence, there is no duty to 
notify the veteran of an inability to obtain identified 
records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).

Moreover, in the March 2001 and April 2003 VCAA letters, the 
veteran was informed that he may submit any evidence 
regarding his claims.  In other words, the veteran was in 
essence told to submit any evidence in his possession that 
pertains to the claims.  Therefore, any lack of an explicit 
request to submit any evidence in the veteran's possession is 
a harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

As for the Hearing Officer's duty to assist, for the same 
reasons as noted above with regard to the VCAA, the Hearing 
Officer's duty under 38 C.F.R. § 3.103(c)(2) has been 
satisfied.  See Stuckey v. West, 13 Vet. App. 163 (1999); 
Costantino v. West, 12 Vet. App. 517 (1999).

Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.  The Board also determines that 
no reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claims.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Service Connection for COPD

A.  Factual Background

Service medical records reflect that at the July 1965 
entrance examination, the veteran denied having had any 
asthma, shortness of breath or a chronic cough.  The lungs 
and chest were normal, and the chest X-rays were negative.  
In June 1968, the veteran complained of some malaise and a 
cough; the impression was an upper respiratory infection.  
Service medical records show no other complaints of a cough.  
At a February 1969 physical examination, the veteran denied 
having had asthma, any shortness of breath or a chronic 
cough.  The lungs and chest were normal, and the chest X-rays 
were within normal limits.  At the February 1971 separation 
examination, the veteran denied having had asthma, any 
shortness of breath or a chronic cough.  The lungs and chest 
were normal, and the chest X-rays were normal.  Service 
medical records do not indicate that the veteran smoked 
cigarettes in service.

The veteran was afforded a VA Agent Orange examination in 
November 1986.  He reported that he had had dyspnea and 
wheezing since early 1985.  It was indicated that his 
symptoms were compatible with asthma and COPD.  The veteran 
denied that he currently smoked or that he had ever smoked.  
Following a physical examination, the diagnoses included 
asthma and mild COPD.

In an April 1987 statement, the veteran reported that about a 
year ago, he started having trouble breathing.

A private medical record dated in July 1987 reflects that the 
veteran complained of pain in the trunk and shortness of 
breath.  For insurance purposes, it was noted that the 
veteran "may be service connected due to Agent Orange."  
However, a disability specifically related to Agent Orange 
was not listed.  It was indicated that COPD had been 
diagnosed.  Following a physical examination, the diagnoses 
were chest wall pain and muscle spasm.

At a March 1989 VA general medical examination, the veteran 
stated that he had never smoked.  At an April 1989 VA 
neurological examination, the veteran reported no tobacco 
history. 

In a December 1993 statement, the veteran reported that he 
did not smoke during service, but that he was exposed to 
second-hand smoke during service, which he said caused his 
COPD.

Private hospitalization records dated in March 1994 show that 
the veteran reported that his father had COPD due to smoking.  
It was noted that the veteran also had COPD.  It was reported 
that he had never smoked and that he stated that exposure to 
Agent Orange caused his problem.

VA medical records reflect that in October 1995 the veteran 
reported that he quit smoking 20 years ago and that in 
January 1996 he indicated that he had an eight-pack-year 
history of tobacco smoking.  In December 1996, he stated that 
he stopped smoking in 1971.

In a July 1997 statement, the veteran reported that his COPD 
was first diagnosed or treated in 1984.  He indicated that he 
did not smoke prior to active service and that he starting 
smoking in 1965.  He said that he smoked two to three packs a 
day and that he quit smoking when he was discharged from 
active service and did not ever smoke again.

In an August 1997 statement, the veteran reported that his 
COPD was first diagnosed or treated in 1971. 

In the January 1998 rating decision, the RO denied service 
connection for COPD, claimed as secondary to smoking, and for 
nicotine dependence.  The veteran was notified of that rating 
decision and given his appellate rights.  He did not appeal 
the denial of service connection for nicotine dependence.

Private hospitalization records reflect that in December 1999 
he stated that he had quit smoking in 1968 and that February 
2000 he indicated that he was an ex-smoker.  In June 2000 he 
reported that the had not used tobacco products since 1971.

B.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2003).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).
 
In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era.  These statutory provisions became effective on the date 
of enactment, December 27, 2001.  

Pursuant to the United States Supreme Court and United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
precedent, when a new statute is enacted or a new regulation 
is issued while a claim is pending before VA, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision. As a 
general matter, most statutes or regulations liberalizing the 
criteria for entitlement to compensation, pension, or 
dependency and indemnity compensation may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  As the new provision is liberalizing, it is 
applicable to the veteran's claim.  Also, the veteran is not 
prejudiced by consideration of more favorable legal 
provisions.  Bernard, 4 Vet. App. at 393.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Direct service connection may be established if the evidence 
shows injury or disease resulting from tobacco use in 
service.  VAOPGCPREC 2-93 (January 1993), 58 Fed. Reg. 42,756 
(1993).  The VA General Counsel issued a clarification of 
this opinion in June 1993 and stated that the opinion does 
not hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, the opinion holds that any disability 
allegedly related to tobacco use, which is not diagnosed 
until after service, would not preclude establishment of 
service connection.  However, it must be demonstrated that 
the disability resulted from use of tobacco during service, 
and the possible effect of smoking before or after service 
must be taken into consideration.  VAOPGCPREC 2-93 (June 
1993) (explanation of VAOPGCPREC 2-93 dated in January 1993).

With regard to the issue of secondary service connection, the 
VA General Counsel found that a determination as to whether 
secondary service connection should be established depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97 
(May 1997).

The VA General Counsel, in its precedential opinion, 
clarified when service connection may be granted if the 
disability is secondary to nicotine dependence that arose 
from a veteran's tobacco use during service.  Secondary 
service connection may be established pursuant to 38 C.F.R. § 
3.310(a) by: (1) providing competent evidence of nicotine 
dependence during service; and, (2) establishing that such 
nicotine dependence was the proximate cause of disability 
resulting from the use of tobacco products by the veteran.  
In a May 1997 memorandum, the VA Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.  See VAOPGCPREC 19-97; 62 Fed. Reg. 37,954 (1997).  
The Board is bound by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

During the pendency of this appeal, legislation was enacted 
that effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2003).  As the veteran 
claimed his COPD was due to his in-service smoking prior to 
June 9, 1998, the statutory change will not affect the 
disposition of this appeal.  See 38 C.F.R. § 3.300.

C.  Analysis

As a preliminary matter, the Board notes that in the August 
2000 SOC and the May 2003 SSOC, the RO considered whether the 
veteran's COPD was incurred in active service or related to 
any injury or disease incurred during active service.  
Therefore, the RO addressed theories of entitlement other 
than exposure to Agent Orange and the veteran is not 
prejudiced by the Board's consideration of the theories of 
COPD being related to the veteran's own smoking or exposure 
to second-hand smoke.  Bernard, 4 Vet. App. at 393.  Also, 
since the veteran did not appeal the denial of service 
connection for nicotine dependence, the Board will not be 
addressing an issue of secondary service connection for a 
current disease on the basis of nicotine dependence incurred 
in service.  Rather, the issue regarding the veteran's own 
use of tobacco products in service is limited to 
consideration of a direct link between tobacco use in service 
and COPD.

The service medical records reflect only one complaint of a 
cough, at which the impression was an upper respiratory 
infection.  COPD was not diagnosed during active service.  

The Board notes the veteran's assertions that his COPD is 
related to active service due to exposure to Agent Orange, 
exposure to second-hand smoke, or his own in-service smoking.  
The Board also notes his claim that he has had COPD since 
1971.  The veteran is competent as a layperson to report that 
on which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, as the veteran is not 
been shown to be a medical expert, he was not qualified to 
express an opinion regarding any medical causation of any 
disorder or to provide a medical diagnosis.  It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, and the veteran's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

COPD is not an Agent-Orange presumptive disorder.  See 
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The record 
does not contain any medical evidence or competent medical 
opinion specifically relating the veteran's COPD to specific 
events or incidents in service, including exposure to Agent 
Orange, the veteran's own alleged in-service smoking, or 
exposure to second-hand smoke.  In particular, none of the 
veteran's private or VA doctors related COPD to active 
service.  In that regard, the July 1987 private medical 
record shows that it was indicated that the veteran "may be 
service connected due to Agent Orange."  However, a 
disability specifically related to Agent Orange was not 
listed.  Therefore, that medical record is not competent 
evidence relating the veteran's COPD to exposure to Agent 
Orange.  Also, the Board notes that prior to 1997, the 
veteran denied that he had ever smoked.  Furthermore, the 
first diagnosis of COPD was made 15 years after service.

Simply put, the record is devoid of evidence that shows that 
COPD is related to active service.  For the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim of service connection for COPD, as 
secondary to exposure to Agent Orange or as secondary to in-
service smoking by the veteran or exposure to second-hand 
smoke.  Therefore, the claim must be denied.

III.  Earlier Effective Date Claims

A.  Factual Background

Service medical records reveal that the veteran was treated 
for back pain on several occasions, but do not indicate that 
any episode of back pain was incurred in combat or while 
under enemy fire.  Service personnel records reflect that the 
veteran received the Army Commendation Medal for heroism for 
his courage under fire and exemplary devotion to duty on 
September 2, 1969.  On that day, he was serving as a crew 
chief aboard a transport helicopter on a mission to extract 
an infantry platoon and as the aircraft landed, he physically 
assisted several of the fatigued infantrymen aboard while 
exposing himself to enemy fire.

A June 1988 decision of an administrative law judge (ALJ) of 
the Social Security Administration (SSA) reflects that the 
veteran was awarded Social Security disability benefits.  It 
was reported that the veteran was claiming disability 
benefits based on dizziness and breathing problems.  The ALJ 
noted that the veteran had not engaged in substantial gainful 
activity since September 1986.  The ALJ indicated that the 
medical evidence established that he had vestibular 
dysfunction.  A secondary diagnosis was not listed.  The ALJ 
determined that prior to February 20, 1987, the veteran had 
residual functional capacity to perform light work.  The ALJ 
noted that the veteran was born in 1943, had the equivalent 
of a high school education, and had prior work experience as 
a machinist.  The ALJ concluded that considering the 
veteran's residual functional capacity, age, education and 
work experience, he was not disabled prior to February 20, 
1987.
  
On February 21, 1989, the RO received a statement from the 
veteran in which he claimed a 100 percent disability rating 
based on unemployability.  The veteran also submitted a VA 
Form 21-8940 (veteran's application for increased 
compensation based on individual unemployability).  He 
reported that he last worked in 1986 as a machinist and that 
during that year he earned $36,000.  He did not list a 
service-connected disability that prevented him from securing 
or following any substantially gainful occupation.  He added 
that he had completed four years of high school by passing 
the General Education Development (GED) test, and that he did 
not have any other education and training before or after he 
became too disabled to work.
 
The veteran was afforded a VA general medical examination in 
March 1989, at which time he reported that he worked as a 
machinist until 1986 when he had to quit for health reasons.  
At a May 1989 VA psychiatric examination, the veteran 
reported that he stopped working in 1986 because of physical 
disabilities, to include COPD, dizziness, back pain and 
tinnitus.  The Axis I diagnosis was chronic PTSD.  A Global 
Assessment of Functioning (GAF) score was not assigned.  At a 
June 1989 VA orthopedic examination, X-rays of the lumbar 
spine revealed some degenerative disc disease at L5-S1.  The 
assessments included low back pain with bilateral 
radiculopathy, suggestive of a herniated disk.  The examiner 
noted that further diagnostic testing would be necessary to 
make this diagnosis exactly.

In a September 1989 rating decision, the RO granted service 
connection for low back strain, effective November 3, 1987, 
and assigned a zero percent disability rating, effective that 
same date.  The RO granted service connection for low back 
strain based on evidence of a current disability and service 
medical records showing treatment for low back pain.  The RO 
granted service connection for PTSD, effective October 24, 
1988, and assigned a 10 percent disability rating, effective 
that same date.  The RO granted service connection for PTSD 
based on evidence of a current disability and exposure to 
enemy fire in service.  The RO also denied a TDIU.  While the 
RO informed the veteran of the grants of service connection 
and the evaluations assigned and provided him with his 
appellate rights, the RO did not notify him of the denial of 
TDIU.  He did not appeal the evaluations of the low back 
strain and PTSD.

The veteran underwent a VA psychiatric examination in October 
1991.  Following mental status evaluation, the Axis I 
diagnosis was moderate delayed PTSD.  A GAF score of 61 was 
assigned for current impairment and impairment for the past 
year.

In a November 1991 rating decision, the RO assigned a 30 
percent disability rating for the service-connected PTSD 
effective August 2, 1991.  The RO also denied a compensable 
rating for the service-connected low back strain.  In 
December 1991, the veteran was notified of those 
determinations and given his appellate rights.  He did not 
appeal either determination.

The veteran was afforded a VA examination in February 1992 
for the purpose of evaluating his service-connected low back 
strain.  It was noted that he had a history of  PTSD.  
However, a mental status evaluation was not done during that 
examination and the only diagnosis was chronic low back 
strain.  The examiner noted that the veteran walked with a 
cane, and that it was very difficult for him to get 
undressed.  The examiner helped him get undressed and had to 
help him get on and off the examining table.  The veteran 
reported that he had not worked since 1988 due to a balance 
problem and a hearing loss.

In an April 1992 rating decision, the RO assigned a 40 
percent rating for low back strain effective August 2, 1991.  
In May 1992, the veteran was notified of that rating decision 
and given his appellate rights.  He did not appeal that 
rating decision.
 
VA outpatient treatment records dated from 1992 to 1993 show 
no treatment or evaluation for PTSD.  Instead, the veteran 
was treated or evaluated for other various disorders, such as 
hearing loss, genitourinary disorders, and a lumbar spine 
disorder.

A VA outpatient treatment record dated January 14, 1994, 
shows that the veteran was seen at a VA medical center and 
that PTSD was diagnosed.  On January 24, 1994, the RO 
received a copy of that outpatient treatment record.  In a 
memorandum dated January 25, 1994, the veteran's then 
representative raised the issue of an increased rating for 
PTSD.

The veteran was afforded a VA psychiatric examination on 
September 29, 1994.  He reported that he was unemployed.  
Following a mental status evaluation, the Axis I diagnosis 
was chronic, delayed, moderate PTSD.  A GAF score of 40 was 
assigned for current impairment and for impairment for the 
past year.

In a January 1995 rating decision, the RO denied claims for 
increased ratings for low back strain and PTSD.  The veteran 
filed a timely notice of disagreement with regard to the 
denial of a rating in excess of 30 percent for PTSD.

In May 1995, the veteran submitted another VA Form 21-8940 
(veteran's application for increased compensation based on 
individual unemployability).  He reported that his PTSD and 
back disorder, among other things, prevented him from 
securing or following any substantially gainful occupation.  
He stated that his disabilities affected his full-time 
employment in November 1982, when he last worked full-time.  
He noted that he became too disabled to work in September 
1986. 

At a March 1996 hearing held at the RO before a Hearing 
Officer, the veteran testified that he had not worked since 
the mid-1980s.  The Hearing Officer indicated that that an 
increased rating for PTSD and a total rating based on 
individual unemployability (TDIU) would be granted and asked 
the veteran if the grant of TDIU would satisfy his appeal.  
The veteran responded by testifying that a grant of a TDIU 
would satisfy his appeal.  In light of the grant of TDIU in 
the May 1996 rating decision, the Board in June 2000 
constructed the transcript of the veteran's testimony at that 
hearing as a withdrawal of the claim for an increased rating 
for PTSD.  See 38 C.F.R. § 20.204 (1999).

B.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

For a claim for an increased rating when there was an 
increase in disability prior to the date of claim, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, the date of receipt of the claim is the 
effective date.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(o)(2) (2003).  See also Hazen v. Gober, 10 Vet. App. 
511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98 (Sept. 23, 1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  The date 
of receipt is the date on which VA receives a claim.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. 
§ 3.1 (2003).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  
38 C.F.R. § 3.155(a) (2003).  An informal claim must identify 
the benefit sought.  Id.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157 applies to a defined group of claims, i.e., as to 
disability compensation, those claims for an increase of a 
service-connected rating where service connection has already 
been established.  See Sears v. Principi, 16 Vet. App. 244 
(2002).  

In the case of a report of examination or hospitalization by 
VA or uniformed services, the date of the outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of the claim, but only when such reports relate to an 
examination or treatment of a disability for which service 
connection has previously been established.  See id. at 294; 
38 C.F.R. § 3.157(b)(1) (2003).  

In the case of evidence from a private physician or layman, 
the date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2) (2003).

In the case of state or other institutions, when submitted by 
or on behalf of the veteran and entitlement is shown, the 
date of receipt by VA of the examination reports, clinical 
records, and transcripts of records will be accepted as the 
date of receipt of the claim if received from a state, 
county, municipal, recognized private institution, or other 
government hospital, and these records must be authenticated 
by an appropriate official of the institution.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157(b)(3) (2003).

Upon receipt of an informal claim and if an formal claim has 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a).  The date of 
claim will be the date of receipt of the informal claim if a 
formal claim is filed within a year from the date that the 
application was sent to the claimant.  Id.  38 U.S.C.A. § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).  Appellate review of an RO decision is 
initiated by a timely filed notice of disagreement and 
completed by a timely filed substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2003).

The Board notes that, effective November 7, 1996, the VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4, was amended with regard to rating psychiatric disorders.  
See 61 Fed. Reg. 52,695-702 (1996) (codified at 38 C.F.R. § 
4.130).  As the claim is for an effective date earlier than 
January 19, 1994, for a 50 percent evaluation for PTSD, the 
pre-November 7, 1996, rating criteria applies to that earlier 
effective date claim.  See Green v. Brown, 10 Vet. App. 111, 
116-19 (1997).  

Under the pre-November 7, 1996, rating criteria, a 50 percent 
disability rating is warranted when the ability to establish 
or maintain effective and wholesome relationships with people 
is considerably impaired and by reason of the psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to maintain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1993).

A 100 percent disability rating is warranted for one of the 
following conditions: the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  These rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994). 

Under the old criteria, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.129 (1993).  Also, classification of the 
disease as "mild," "moderate," or "severe" is not 
determinative of the degree of disability.  Instead, reports, 
analysis of the symptomatology and full consideration of the 
whole history will be determinative.  38 C.F.R. § 4.130 
(1993).

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the United States 
Court of Appeals for Veterans Claims (Court) has noted to be 
of importance.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders (DSM IV) 32 (4th ed. 1994).  A GAF score 
between 31 and 40 is defined as "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  Id; see also Cathell v. 
Brown, 8 Vet. App. 539 (1996).

Multiple disabilities are combined using a table in 38 C.F.R. 
§ 4.25.  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2003).  If the total rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2003).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric; (4) 
multiple injuries incurred in action; or (5) multiple 
injuries incurred as prisoner of war.  The existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a) (2003).  

Substantially gainful employment suggests a living wage.  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356, 358-59 (1991).  

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on 
facts found basis (including but not limited to employment in 
a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2003).  

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The rating board will include a full statement as 
to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b) 
(2003).

Age cannot be considered as a factor in evaluating a service-
connected disability.  Unemployability associated with 
advancing age or intercurrent disability cannot be used as a 
basis for a total disability rating.  38 C.F.R. § 4.19 
(2003).

The question in a total rating case based upon individual 
unemployability due to service-connected disabilities is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

C.  Analysis

1.  PTSD

As noted above, the veteran did not appeal either the 
determination in the September 1989 rating decision assigning 
a 10 percent rating for PTSD or the November 1991 rating 
decision assigning a 30 percent rating for that disorder.  
Therefore, those rating decisions with regard to the issue of 
assignments of disability ratings for the service-connected 
PTSD are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a)(2003).  

The VA outpatient treatment record dated January 19, 1994, is 
an informal claim for an increased rating for PTSD.  See 
38 C.F.R. § 3.157(b).  A formal claim for an increased rating 
was received within days of January 19, 1994.  See 38 C.F.R. 
§ 3.155(a).  The record does not reflect, nor does the 
veteran allege, that there was another claim, formal or 
informal, such as a private medical record submitted by the 
veteran, that was received by VA during the period between 
when the November 1991 rating decision became final and 
January 19, 1994.  There was also no indicia of an intent to 
file a claim for an increased rating for PTSD prior to 
January 19, 1994.  VA outpatient treatment records from 1992 
to 1993 pertain to disabilities other than PTSD.  Therefore, 
they do not relate to treatment or evaluation for PTSD and 
none of them is an informal claim for an increased rating for 
PTSD.  See 38 C.F.R. § 3.157(b)(1).  Similarly, while a 
history of PTSD was noted in the report of the February 1992 
VA examination, a mental status evaluation during that 
examination was not done and the only diagnosis was chronic 
low back strain.  Accordingly, the report of the February 
1992 VA examination does not relate to treatment or 
evaluation for PTSD and is not an informal claim for an 
increased rating for PTSD.  See 38 C.F.R. § 3.157(b)(1).  In 
light of the above, January 19, 1994, is the date of the 
claim for an increased rating for PTSD.  

The next matter is whether it is factually ascertainable that 
there was an increase in disability within the one-year 
period prior to January 19, 1994.  As noted above, VA 
outpatient treatment records within the one-year period prior 
to January 19, 1994, pertain to disabilities other than PTSD.  
At the VA psychiatric examination on September 29, 1994, a 
GAF score of 40 was assigned for impairment for the past 
year.  That score reflects some impairment in reality testing 
or communications or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  See DSM IV at 32.  As this was the first time such a 
low GAF score was assigned, it is factually ascertainable 
that an increase in disability occurred on September 29, 
1993.  While the veteran was unemployed prior to September 
29, 1993, there is no evidence that PTSD resulted in at least 
considerable social and industrial impairment during the 
period from January 19, 1993, to September 28, 1993.  In 
particular, there is no medical evidence showing treatment or 
evaluation of PTSD during that time period.  In light of the 
above, the appropriate effective date for the grant of the 50 
percent evaluation is September 29, 1993.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).

2.  TDIU

The RO received the veteran's claim for TDIU on February 21, 
1989.  In the September 1989 rating decision, the RO denied 
TDIU, but did not notify him of that specific denial.  
Therefore, as the Board noted in the June 2000 decision and 
remand, that denial of TDIU is not final and the date of 
claim for purposes of effective date for the grant of TDIU is 
February 21, 1989.  Accordingly, since the RO assigned an 
effective date of January 14, 1994, for the grant of TDIU, 
the issue is whether the date of entitlement is earlier than 
January 14, 1994.

As noted above, the veteran did not appeal any of the 
following: the determinations in the September 1989 rating 
decision assigning a 10 percent rating for PTSD and a zero 
percent rating for low back strain; the November 1991 rating 
decision assigning a 30 percent rating for PTSD and denying a 
compensable rating for low back strain; or the April 1992 
rating decision assigning a 40 percent rating for low back 
strain.  Therefore, those rating decisions with regard to the 
issue of assignments of disability ratings for the service-
connected PTSD and low back stain are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a)(2003).

As of September 29, 1993, the veteran's service-connected 
disabilities are low back strain, rated as 40 percent 
disabling, and PTSD, rated as 50 percent disabling, resulting 
in a combined disability rating of 70 percent.  Therefore, as 
of September 29, 1993, the veteran's disability ratings meet 
the minimum schedular criteria for entitlement to TDIU under 
38 C.F.R. § 4.16(a).  The veteran was unemployed during the 
period from September 29, 1993, to January 19, 1994.  His GAF 
score for the period was 40, reflecting some impairment in 
reality testing or communications or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  See DSM IV at 32.  Accordingly, 
the Board finds that as of September 29, 1993, the veteran's 
service-connected disabilities prevented him from securing or 
following a substantially gainful occupation.

Even though he had two disabilities with a combined rating of 
60 percent between January 8, 1992, and September 28, 1993, 
the veteran's disability ratings did not meet the minimum 
schedular criteria for entitlement to TDIU under 38 C.F.R. 
§ 4.16(a) prior to September 29, 1993.  There is no evidence 
that the low back strain and PTSD are both from a common 
etiology or single accident or were both injuries incurred in 
action.  See 38 C.F.R. § 4.16(a).  Also, low back strain and 
PTSD do not affect a single body system.  Therefore, the two 
disabilities are not considered a single disability for 
purposes of 38 C.F.R. § 4.16(a).  During the time period 
between January 8, 1992, and September 28, 1993, the low back 
strain was 40 percent disabling and the PTSD was 30 percent 
disabling, resulting in a combined rating of 60 percent under 
38 C.F.R. § 4.25.  Although simple addition reflects that 40 
plus 30 equals 70, the Board notes that the table under 
38 C.F.R. § 4.25 is not based on the sum of the percentages 
of individual disabilities.  Also, because the veteran had 
two separate disabilities that are not a single disability 
for purposes of 38 C.F.R. § 4.16(a), he needed a combined 
rating of 70 percent to meet the minimum schedular criteria 
for entitlement to TDIU under 38 C.F.R. § 4.16(a) prior to 
September 29, 1993.  In short, an effective date earlier than 
September 29, 1993, for the grant of TDIU under 38 C.F.R. 
§ 4.16(a) is not warranted.

As the veteran did not meet the percentage requirements under 
38 C.F.R. § 4.16(a) prior to September 29, 1993, the 
remaining question is whether a referral under 38 C.F.R. 
§ 4.16(b) for consideration of an extraschedular rating prior 
to September 29, 1993, is warranted.  See Baker v. West, 11 
Vet. App. 163 (1998).  The RO did not expressly consider 
referral of the case to the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 4.16(b).  The Board is precluded 
from assigning an extraschedular award in the first instance.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
id.  The Board is required to address the issue of 
entitlement to TDIU under 38 C.F.R. § 4.16(b) only in cases 
where the issue is explicitly raised by the claimant or the 
record before the Board contains evidence that the veteran 
may be unable to secure or follow a substantially gainful 
occupation due to his or her service-connected disability.  
VAOPGPREC 6-96 (Aug. 16, 1996).  

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
4.16(b) prior to September 29, 1993, is in order.  The 
evidence in this case fails to show that prior to September 
29, 1993, the veteran was unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  While the veteran stopped working and was 
receiving Social Security disability benefits prior to even 
filing his TDIU claim in February 1989, the evidence does not 
reflect that he was receiving Social Security disability 
benefits because of his service-connected disorders.  In 
fact, his award of Social Security disability benefits was 
based solely on a nonservice-connected disability, vestibular 
dysfunction.  The veteran has reported that he was unable to 
work because of, among other things, PTSD and his low back 
disorder.  However, as the veteran is not been shown to be a 
medical expert, he was not qualified to express an opinion 
regarding his inability to work due to a medical disorder.  
It is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to an inability to work due to a medical 
disorder, and the veteran's lay opinion cannot be accepted as 
competent evidence to the extent that it purports to render 
an opinion on his inability to work due to a medical 
disorder.  See Espiritu, 2 Vet. App. at 494-95.  The evidence 
does not reflect that he was unemployed prior to September 
29, 1993, because of either of his two service-connected 
disorders or the combination of his two service-connected 
disorders.  No medical professional has opined that prior to 
September 29, 1993, the veteran was unable to work at all - 
or to engage in no more than marginal employment - due to 
either of his two service-connected disorders or the 
combination of his two service-connected disorders.  
Consequently, the Board finds that a referral for 
extraschedular consideration is not warranted.


ORDER

Service connection for COPD is denied.

An effective date of September 29, 1993, is granted for the 
award of a 50 percent evaluation for PTSD.

An effective date of September 29, 1993, is granted for the 
award of TDIU.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



